ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-287 concluding that PATIENCE R. CLEM-MONS of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1987, and who thereafter was suspended from the practice of law for a period of six months by Order of the Court filed November 22, 2000, and who remains suspended at this time, should be suspended from the practice of law for a period of three months, consecutive to the six-month term of suspension, for violating PPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that PATIENCE R. CLEMMONS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 22, 2001; and it is further
ORDERED that prior to reinstatement to practice, respondent shall successfully complete twelve hours of courses in professional responsibility offered by the Institute for Continuing Legal Education and approved by the Office of Attorney Ethics and shall submit proof of her successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to practice, respondent shall submit to-the Office of Attorney Ethics quarterly reconciliations of her attorney trust and business accounts prepared by an accountant approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
*478ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is farther
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.